UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2338


IANA RATA; ARA ARARAT TIRATSVYAN,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 20, 2015                   Decided:   August 5, 2015


Before NIEMEYER, DUNCAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners. Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Justin Markel, Nancy E. Friedman,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Iana     Rata,    a     native      and       citizen      of    Moldova,        and   her

husband, derivative beneficiary Ara A. Tiratsvyan, petition for

review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal of the Immigration Judge’s denial of

Rata’s     requests      for       asylum,          withholding          of    removal,      and

protection      under       the    Convention            Against      Torture.         We    have

thoroughly      reviewed      the    record,          including        the     transcript      of

Rata’s     merits       hearing,         her        asylum      application,          and     all

supporting evidence.              We conclude that the record evidence does

not   compel    a   ruling        contrary          to    any    of    the    administrative

findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                                  See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly,       we       deny    the       petition       for      review     for   the

reasons stated by the Board.                   See In re: Rata (B.I.A. Nov. 12,

2014).       We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented       in    the    materials

before   this    court      and    argument          would      not   aid     the    decisional

process.

                                                                              PETITION DENIED




                                                2